FILED
                              NOT FOR PUBLICATION                           MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BOBY WOWOR; et al.,                              No. 08-74995

               Petitioners,                      Agency Nos. A095-584-634
                                                             A095-584-635
  v.                                                         A072-404-299
                                                             A072-404-300
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Boby Wowor and his family, natives and citizens of Indonesia, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying their application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de

novo questions of law and for substantial evidence factual findings. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part, dismiss in part, and

grant in part the petition for review, and we remand.

         The record does not compel the conclusion petitioners established changed

or extraordinary circumstances excusing their untimely asylum application. See

8 C.F.R. § 1208.4(a)(4), (5). Accordingly, we deny the petition as to their asylum

claim.

         We lack jurisdiction to address petitioners’ claim of a pattern or practice of

persecution as they did not raise it to the BIA. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).

         However, we grant the petition with respect to petitioners’ withholding of

removal and CAT claims because the BIA only considered their contention that

they faced persecution in Indonesia as a result of their Christian religion and did

not consider their claims in light of their contentions regarding the Indonesian

Special Forces and the death of Boby Wowor’s brother through mistaken identity.

Accordingly, we remand these claims to the BIA for further proceedings consistent

with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

         Each party shall bear its own costs for this petition for review.


                                             2                                    08-74995
    PETITION FOR REVIEW DENIED in part; DISMISSED in part;

GRANTED in part; REMANDED.




                              3                          08-74995